Filed 10/12/21 P. v. Anderson CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 THE PEOPLE,                                                   B306100

           Plaintiff and Respondent,                           (Los Angeles County
                                                               Super. Ct. No. LA089839)
           v.

 ISAIAH ANDERSON,

           Defendant and Appellant.


     APPEAL from an order of the Superior Court of
Los Angeles County, Alan K. Schneider, Judge. Affirmed.
     Stephanie L. Gunther, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
                             ____________________________
      Defendant Isaiah Anderson appeals from the denial of his
Penal Code1 section 1538.5 motion.2 Defendant pleaded nolo
contendere to a second degree burglary count in violation of
section 459 and admitted a prior strike pursuant to section 667,
subdivision (d) and 1170.12, subdivision (b). Defendant’s
appointed counsel filed a brief pursuant to People v. Wende
(1979) 25 Cal.3d 436, identifying no issues and requesting this
court to review the record and determine whether any arguable
issue exists on appeal. We have done so and affirm.

      FACTUAL AND PROCEDURAL BACKGROUND
      We set forth the facts (largely taken from the hearing on
defendant’s suppression motion) and procedural history only
relevant to this appeal.
      On January 10, 2019, officers from the Los Angeles Police
Department (LAPD) arrived at the scene of a traffic collision
where they found defendant on a grassy area, injured, and being
attended by paramedics. The accident involved a vehicle crossing
over a boulevard and colliding into several parked vehicles facing
the opposite direction causing some to relocate on top of each
other. The driver’s vehicle was no longer drivable and was
blocking traffic lanes. It ultimately had to be towed.


      1   All statutory references are to the Penal Code.
      2  The record does not contain a certificate of probable
cause and defendant’s notice of appeal states that defendant “in
propria-person[a] hereby appeals his conviction pursuant to
Pen. Code, §1538.5 (M).” Our review is thus limited to whether
the trial court erred in denying defendant’s suppression motion
and “[g]rounds that arose after entry of the plea and do not affect
the plea’s validity.” (Cal. Rules of Court, rule 8.304(b)(1), (4).)




                                     2
       The officers spoke with a group of bystanders. A bystander
indicated that defendant had been driving the vehicle; another
bystander, as confirmed by another, told an officer that defendant
had put “an item of some sort in a nearby bush.” A paramedic
told one of the officers that defendant appeared to be under the
influence.
       One of the officers then retrieved a black cap from a nearby
bush that contained four pill bottles; defendant admitted the hat
was his. The bottles were sealed, and had pieces of paper on top;
the papers did not recite any individual’s name. The bottles did
not “have a prescription on them.” “Duomo Pharmacy” was
written on one of the bottles, although upon cross-examination,
one of the officers stated that the address may have been on a
check the officers later found in defendant’s vehicle. One of the
officers testified that “two of them” (presumably referencing
bottles) contained alprazolam and oxycodone—both prescription
drugs—and another also recalled the bottles contained oxycodone
and “hydrocodone.” One of the bottles referenced “morphine.”
       Based on the “significance of the crash,” the bystanders’
information about the cap, the paramedic’s observation, and the
narcotics in the cap, the officers searched the vehicle for evidence
of driving under the influence and contraband. They found a
paycheck lying on the floor on the driver’s side under the steering
wheel. The paycheck was made out to “GENCO” and recited the
address of Duomo Pharmacy on Victory Boulevard in
North Hollywood.
       The officers then called the LAPD’s Hollywood Division and
learned there had been a burglary earlier that morning at the
Duomo Pharmacy at the same address as that recited on the
paycheck found in defendant’s vehicle, an address a few miles




                                    3
away from the scene of the traffic collision. They also learned a
check and pharmaceuticals had been stolen during the burglary.
      The officers retrieved surveillance video taken at the
pharmacy during the burglary.3 The video showed two large
males, one black,4 and that one suspect had a gray shirt covering
his face and the other had a blue jacket with a bandana covering
the lower half of his face. The officer testified that he could tell
that one of the suspects is black because he could “see part of the
neck at one point during surveillance.” The officer testified about
his comparison of clothes (including a “bright pair of yellow latex
gloves”) and shoes depicted in the video with photographs of
defendant taken at the scene of the traffic collision and “removed”
from him at the hospital, as well as photographs of items found in
his car at the scene of the collision. He concluded from those
comparisons that “Mr. Anderson what [sic] involved in the
burglary.”
      The officer also spoke with a pharmacist at Duomo
Pharmacy, who said only one of the four bottles found in
defendant’s cap was from that pharmacy based on his review of
the yellow label on the bottle and the “NDC” number. The
pharmacist was able to identify the vendor of the drugs and
confirmed that the NDC number matched the vendor’s invoice.
Because the date reflected expired drugs, the bottle would have
been stolen from the pharmacy’s recycle bin for return to the
manufacturer.
      On February 19, 2019, the People filed an information
against defendant and alleged two counts of second degree


      3   That video is not in our record.
      4   Defendant is Black.




                                      4
burglary in violation of section 459, a prior strike pursuant to
sections 667, subdivision (d) and 1170.12, subdivision (b), and
two prison priors under section 667.5, subdivision (b). After the
trial court granted defendant’s request to represent himself,
defendant pleaded not guilty to these counts and allegations.
Shortly thereafter, the public defender was “reappointed” to
represent defendant. Ultimately, however, the trial court
allowed defendant to represent himself, including at the
suppression hearing and when he pleaded nolo contendere to
second degree burglary and admitted the prior strike.
       There are two motions to suppress in the record. On
July 12, 2019, defendant in propria persona filed a motion to
suppress evidence of a “check, yellow gloves, black gloves [and]
gray shirt.” Defendant claimed that the officers’ search of his
vehicle shortly after defendant was involved in the traffic
collision was pretextual. Specifically, defendant challenged the
officers’ purported suspicion that defendant had driven under the
influence because in defendant’s words, his vehicle “reeked of
marijuana.”5 He also claimed that the officers conducted an
unconstitutional inventory search after they impounded his
vehicle.
       On January 17, 2020, defendant filed what appears to be a
new motion to suppress pursuant to section 1538.5. In that
motion, he sought to exclude a check found in his car after the
officers found defendant at the scene of a traffic collision and they

      5 Apparently, a police report referenced an odor of
marijuana, but the trial court eschewed relying on that report,
which it said was not in evidence. The court reiterated that it
was not considering that reference in ruling on the motion to
suppress.




                                     5
perceived a “strong odor of marijuana” causing them to suspect
defendant had driven under the influence. Although it is not
entirely clear, defendant appears also to have sought exclusion of
the prescription pill bottles found in his hat near where he was
lying after the collision. He also sought exclusion of unidentified
“seized items from the vehicle” during the search after the vehicle
was impounded.
      The People opposed both motions. The record includes only
one ruling, on February 26, 2020, denying defendant’s motion to
suppress.
      On February 28, 2020, defendant pleaded nolo contendere
to one second degree burglary count and one strike. On
May 11, 2020, the trial court sentenced him to 32 months in
state prison, based on the 16-month low term for his burglary
conviction and 16 months for his admitted strike with 16 months
of actual custody credit and 16 months of good time/work time
credit.6 Defendant filed his notice of appeal on the same day.




      6 On February 28, 2020, after denying defendant’s
suppression motion, the trial court discussed an open plea and
stated that if defendant put off sentencing until May 2nd, he
would “never have to go to state prison immediately because you
will have credit for time served, and I will release you directly
from court to go to the parole office.” Upon standby counsel’s
suggestion, the trial court then corrected the sentencing date to
Monday, May 4th. Sentencing actually took place on May 11th,
before a different judge, because defendant had been quarantined
for several days. Defendant received “credit for time served
today.”




                                    6
                          DISCUSSION
       We appointed counsel to represent defendant in this
matter. After examining the record, counsel filed a Wende brief
raising no issues on appeal and requesting that we independently
review the record. (People v. Wende, supra, 25 Cal.3d 436.)
Defendant was advised by this court of the opportunity to file a
supplemental brief; he filed no brief. We have examined the
entire record and are satisfied that defendant’s attorney has
complied with her responsibilities and that no arguable issue
exists. (People v. Kelly (2006) 40 Cal.4th 106, 110–111; Wende,
at p. 441; see also Smith v. Robbins (2000) 528 U.S. 259, 278.)

                         DISPOSITION
      The order is affirmed.
      NOT TO BE PUBLISHED.



                                           BENDIX, Acting P. J.


We concur:




      CHANEY, J.                           CRANDALL, J.*




      * Judge of the San Luis Obispo County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6 of
the California Constitution.




                                    7